12/16/2021


     1    Robyn L. Weber, Esq.
                                                                                                      Case Number: DA 21-0332
          Weber Law Firm
 2        221 5' Avenue
          Helena, MT 59601
 3        Te1. (406) 449-4433
          Robyn@weberlawhe1ena.com
 4        Attorney for Respondent/Appellee
          MICHAEL SCOTT CONROY
 5
 6
 7
 8                                   IN THE SUPREME COURT OF THE
 9                                           STATE OF MONTANA
10
11       IN THE MARRIAGE OF:
12       JENNIFER S. CONROY,                                Cause No, DA 21-0332
13                     Petitioner/Appellants,
                                                            ORDER GRANTING SECOND'
14                                                          MOTION FOR EXTENSION
         v.                                                 OF TIME
15
         MICHAEL SCOTT CONROY,
16
                       Respondent/Appellee.
17
18
                Upon Motion of the Respondent/Appellee, MICHAEL SCOTT CONROY, by and 'Lcough
19
         his counsel of record, Robyn L. Weber, and good cause appearing, IT IS HEREBY ORDERED that
20
         the Respondent/Appellee IS GRANTED an additional 30 days to prepare and file the Response
21
         Brief, up to and including Friday, January 21, 2022.
22
                SO ORDERED this       4 )6        day of December, 2021.
23
24
25
         c:    Robyn Weber, Esq.
               Brian Miller, Esq.